Case 19-40359-JMM         Doc 24     Filed 05/21/19 Entered 05/21/19 09:50:10            Desc Main
                                     Document     Page 1 of 2


Craig W. Simpson, Esq. (I.S.B. #2699)
Attorney at Law
2520 Channing Way
P. O. Box 2869
Idaho Falls, ID 83403-2869
Telephone: (208) 523-2722
csimpson905@westmark.0rg

Attorney for Beehive Federal Credit Union

                           UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF IDAHO

In re:                                           )
                                                 )
MARK J. MURDOCK                                  )        Bankruptcy No. 19-40359
MICHELLE H. MURDOCK                              )
                                                 )        Chapter 12
                  Debtors,                       )
____________________________________             )


                          NOTICE OF APPEARANCE AND REQUEST FOR NOTICE

         NOTICE IS HEREBY GIVEN that Craig W. Simpson enters his appearance on behalf of

Beehive Federal Credit and hereby request that all notices given or required to be given in this

case, and all papers served, or required to be served, be sent or delivered to the undersigned:

                        Craig W. Simpson
                        Attorney at Law
                        P.O. Box 2869
                        Idaho Falls, Idaho 83403-2869
                        (208) 523-2722, csimpson905@westmark.org

         Such notices shall include notices by CM/ECF, email, mail, telex, telephone or other means

of transmission, and notices requested shall include, but not limited to, all notices relating to

matters set forth in Rule 2002, et. al.

         DATEthis 21st day of May, 2019.

                                                      /s/ Craig W. Simpson
                                                      Craig W. Simpson
                                                      Attorney for Beehive Federal Credit Union
1.       NOTICE OF APPEARANCE
Case 19-40359-JMM      Doc 24     Filed 05/21/19 Entered 05/21/19 09:50:10        Desc Main
                                  Document     Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 21, 2019, I filed the foregoing electronically through
the CM/ECF system, which caused the following parties or counsel to be served by electronic
means, as more fully reflected on the Notice of Electronic Filing:

Office of U.S. Trustee
ustp.region18.bs.ecf@usdoj.gov

Aaron Tolson
ajt@aaronjtolsonlaw.com

Gary Rainsdon, Chapter 12 Trustee

Jason Ronald Naess
jason@pmt.org




                                                 S/ Craig W. Simpson
                                                 Craig W. Simpson
                                                 Attorney at Law




2.     NOTICE OF APPEARANCE
